 


110 HR 6511 IH: To designate the Department of Veterans Affairs hospital under construction in Aurora, Colorado, as the 
U.S. House of Representatives
2008-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6511 
IN THE HOUSE OF REPRESENTATIVES 
 
July 16, 2008 
Mr. Tancredo introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To designate the Department of Veterans Affairs hospital under construction in Aurora, Colorado, as the Petty Officer 2nd Class Danny Dietz Department of Veterans Affairs Hospital. 
 
 
1.Name of Department of Veterans Affairs Hospital, Aurora, Colorado 
(a)DesignationThe Department of Veterans Affairs hospital under construction on the Fitzsimons Medical Campus in Aurora, Colorado, shall be known and designated as the Petty Officer 2nd Class Danny Dietz Department of Veterans Affairs Hospital. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the hospital referred to in subsection (a) shall be deemed to be a reference to the Petty Officer 2nd Class Danny Dietz Department of Veterans Affairs Hospital. 
 
